Citation Nr: 1645138	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a digestive disorder, to include acid reflux and GERD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This matter was previously before the Board in September 2013, when it was remanded for additional development.  

In June 2011, the Veteran was afforded a Board hearing; a transcript of the proceeding is associated with the claims file.  However, as set forth in an August 12, 2016 letter that the Board sent to both the Veteran and his representative, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, VA may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b).  The August 2016 letter explained that although VA had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  The letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, the Veteran has not responded to the August 2016 letter; thus, a new hearing is not required prior to adjudicating the instant appeal.  

The Board notes that the matters on appeal initially included entitlement to service connection for a right foot condition.  However, in an October 2013 rating decision, the RO granted service connection for plantar fasciitis with degenerative arthritis of the right foot, to include crushing with fracture of the first toe (claimed as right foot condition).  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for a right foot condition no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking service connection for a digestive disorder, to include acid reflux and GERD.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As set forth in his June 2011 hearing testimony, the Veteran maintains that he began to experience symptoms of acid reflux in or around 1982, such as burning sensations in his throat and chest, gas, and belching, and that he has experienced these symptoms since service.  According to the Veteran, he was told by a physician that the stress of being in the military caused him to develop acid reflux.  The Veteran has also asserted that his acid reflux is due to an anthrax vaccine he received during service.  A June 1989 service treatment record shows that the Veteran complained of stomach gas.  He also reported heartburn associated with certain foods, especially spicy food.  The assessment was "poss. GER vs. giardia vs. [illegible]."  The Veteran maintains that following service, he first sought treatment for acid reflux in 1993 from a private physician.  The Veteran's VA treatment records include assessments of mild chronic gastritis and GERD.  

The Board remanded the Veteran's claim in September 2013 to afford the Veteran a VA examination to determine the etiology of his claimed digestive disorder.  The Veteran was afforded a VA examination in October 2013.  The examiner opined that the Veteran's GERD was less likely than not incurred in, or caused by, his active duty service and noted that there were no records of treatment for GERD or reflux while the Veteran was on active duty.  With respect to the Veteran's assertion regarding the anthrax vaccine, the examiner explained that there was no scientific evidence that an anthrax vaccine could cause GERD, and therefore, it was less likely than not that any esophagitis was caused by an anthrax vaccine.  The Board finds that an additional medical opinion is needed prior to adjudicating the Veteran's claim, as the examiner did not address the June 1989 treatment, which shows that the Veteran complained of stomach gas and heartburn, and which includes an assessment of "poss. GER vs. giardia vs. [illegible]."  The examiner also did not address the Veteran's reports of continuity of symptomatology since service.  As such, the AOJ should obtain an additional medical opinion on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, it should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate examiner regarding the Veteran's claimed digestive disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's GERD is etiologically related to his active military service.

In rendering such opinion, the examiner should consider and address the June 1989 service treatment record with an assessment of "poss. GER vs. giardia vs. [illegible]," the Veteran's contention that his GERD might have been caused by stress during active military service, and the Veteran's reports of continuity of symptomatology since service, including a burning sensation in the throat and chest, gas, and belching.  

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

